Citation Nr: 1030391	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-23 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1969. 

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In January 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the claim file.

In April 2010, the Board requested an opinion from an Independent 
medical expert (IME) medical specialist as to the claims for 
tinnitus and bilateral hearing loss. See 38 U.S.C.A. § 7109 (West 
2002); 38 C.F.R. § 20.901 (2009).  The opinion has been provided 
and is associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is related to his in-
service exposure to acoustic trauma.

2. The Veteran's tinnitus is related to his in-service exposure 
to acoustic trauma.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3,159, 
3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for bilateral 
hearing loss and tinnitus herein constitutes a complete grant of 
the benefits sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 and the 
implementing regulations.  

Service Connection 

The Veteran contends that the current diagnoses of tinnitus and 
hearing loss are etiologically related to his exposure to 
acoustic trauma during service.  In particular, he asserts that 
he was exposed to acoustic trauma on a near-continuous, daily 
basis for a period of one year while firing heavy artillery, such 
as howitzers, in Vietnam.  He has testified that the earplugs 
were used in the field but that they would often fall out during 
combat, exposing him to excessive levels of artillery/gunfire 
noise. See Travel Board Hearing Transcript, pp. 20-21.  Service 
personnel records reflect that his military occupational 
specialty (MOS) was that of field artillery crewman. 

In order for service connection to be granted for the Veteran's 
claimed disorders the facts must establish that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-existing 
such service, was aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  When a disease is 
first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309(a).  In the absence 
of a presumption, in order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253  (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).  A service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

With respect to a current disability, the record establishes a 
tinnitus diagnosis and a bilateral hearing loss "disability" for 
VA purposes, per 38 C.F.R. § 3.385, on VA audiological evaluation 
in November 2007.  Hickson element (1) has therefore been met.

As to Hickson element (2), service treatment records showed that 
the Veteran had normal hearing on entrance and separation from 
service.  In other words, evidence of hearing loss and/or 
tinnitus is not shown.  There is also no evidence of record 
showing sensorineural hearing loss within one year of separation 
from service.  

However, the Board notes that, although tinnitus and bilateral 
ear hearing loss disabilities were not demonstrated in service, 
the Veteran can establish service connection on the basis of 
post-service evidence of a nexus between current hearing loss and 
service.  38 C.F.R. § 3.303(d); See Hensley v. Brown, 5 Vet. App. 
155 (1993).  Also, under 38 U.S.C.A. § 1154 (a)(b)(West 2002), VA 
is required to consider the Veteran's contentions in conjunction 
with the circumstances of his service.  In this case, the Veteran 
contends that he exposed to loud noise during service in Vietnam 
and he has credibly testified as to such exposure in his capacity 
as a field artillery crewman (MOS).  Therefore, the Board finds 
that it would have been consistent with the circumstances of the 
Veteran's service for him to have been exposed to noise in 
service and the provisions of U.S.C.A. § 1154(a)(b) are for 
application.  As such, the Board concedes that the Veteran was 
exposed to acoustic trauma in service.

The outcome of this matter therefore rests on whether there is 
competent medical evidence of a nexus between the claimed in-
service injury (acoustic trauma) and the present diseases, namely 
hearing loss and tinnitus.  

In this regard, the November 2007 VA examiner stated that she was 
unable to render an opinion regarding tinnitus and hearing loss 
without resorting to mere speculation.  She noted that hearing 
was within normal limits at separation from service in 1968 and 
that a period of 38 years had passed since separation from 
service to the first documentation of hearing loss in 2007.  She 
also stated that the Veteran likely had some occupational noise 
exposure in his capacity as a police officer. 

With respect to the post-service occupational noise exposure, it 
is noted that the VA examination report shows that the Veteran 
was employed by the Sheriff's Department for 20 years and that 
"some" noise exposure would be assumed.  However, the Veteran 
has clearly indicated that he was employed as a detention deputy 
(inside of the jail); that he was engaged in custody care; and 
that he did not use or fire weapons in that capacity.  See Letter 
from Veteran, received July 2010; see also Hearing Transcript, p. 
11.  In this regard, the Veteran is certainly competent to report 
on the circumstances of his employment.  

In April 2010, the Board sought the opinion of an Independent 
Medical Expert (IME), a Professor of Surgery at Duke University 
Medical Center, who is competent, that is, qualified through 
education, training, and experience to offer a medical diagnosis 
or opinion on the questions posed by the Board.

On the question of whether it was at least as likely as not that 
the current tinnitus and bilateral hearing loss were due to noise 
exposure during service, the IME noted that both military 
exposure and post-service occupational sound exposure likely 
contributed to the hearing loss.  However, the IME ultimately 
opined that it was at least as likely as not that the noise 
exposure history during service contributed in a "significant 
way" to the Veteran's current hearing and tinnitus.  In so 
finding, the IME stated that it was "very likely" that the 
Veteran was exposed to excessive levels of noise during service, 
especially in light of his contentions that his earplugs often 
fell out of his ears during combat.  She further noted that such 
noise exposure could cause subclinical inner ear damage that 
could result in earlier hearing loss with subsequent exposures.   

The Board finds the IME opinion to be highly probative and 
persuasive in this matter, as it was given by a specialist 
(otologist/otolaryngologist) whose education, experience, and 
training render her competent to review the Veteran's medical 
records and opine as to the relationship between the in-service 
noise exposure and hearing loss and tinnitus. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992). The IME explained the 
medical basis for her opinion that it was at least as likely as 
not that in-service noise exposure "significantly" contributed 
to the Veteran's hearing loss and tinnitus disabilities.  The IME 
also supported her conclusion through discussion of the relevant 
facts of record and by taking into consideration the Veteran's 
competent and credible statements regarding in-service noise 
exposure.  

The Board also notes that there is no competent medical opinion 
of record to refute the IME's conclusion.  The Board acknowledges 
that the November 2007 VA examiner was unable to provide an 
opinion without resorting to speculation; however, a medical 
opinion based on speculation does not provide the required degree 
of medical certainty and is of no probative value. Bloom v. West, 
12 Vet. App. 185, 187 (1999). 

In this case, the only probative medical evidence of record is 
the IME, and that opinion clearly relates that Veteran's hearing 
loss and tinnitus to in-service noise exposure.  

Based on the foregoing, Hickson element (3), medical nexus, has 
been satisfied, and the Veteran's claims for service connection 
for bilateral hearing loss and tinnitus are granted.  

ORDER

Entitlement to service connection for bilateral hearing loss is 
granted. 

Entitlement to service connection for tinnitus is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


